OPINION OF THE COURT

FLAHERTY, Justice.1
This is an appeal, by allowance, from a memorandum decision of the Superior Court which affirmed an order of the Court of Common Pleas of Berks County denying post-trial motions in a wrongful death and survival action in which the appellants, Edward G. and Constance M. Springer, sought damages for the death of their son, James E. Springer, 408 Pa.Super. 659, 588 A.2d 570. James was killed when the vehicle that he was driving encountered obstacles on a roadway and could not be stopped in time to avert an accident. At issue is whether the trial court erred in instructing the jury that, as a matter of law, James was negligent for driving at such a rate of speed that he was unable to stop within the distance that he could clearly see, i.e., within the “assured clear distance ahead.”
The accident in question occurred on the morning of May 22, 1980. James, then age sixteen, was en route to his high school in Kutztown, Pennsylvania. He was driving a pickup truck on a rural two-lane road which had an unposted statutory speed limit of 55 miles per hour. The weather was clear and the road surface was dry. James emerged from the third of three curves at the crest of a hill and encountered two vehicles stopped side by side on the roadway, blocking both the northbound and southbound lanes. The vehicle operators, appellees Eugenia M. Miller and Arthur T. Luptowski, had stopped to converse and share some food. James applied his brakes to avoid a collision but lost control of his truck, veered off the roadway, and struck a tree. He sustained fatal injuries.
At the end of the first of the three curves on the hill crest, there was a sign advising that there were two more curves ahead and that the maximum speed to safely negotiate the curves was 35 miles per hour. Testimony at trial from appellants’ expert witness established, however, that James was traveling 49 miles per hour when he rounded the third curve, this being the point at which he first could have seen the two vehicles parked on the roadway ahead. The expert testified that, at this speed, James required a stopping distance of 376 feet. Appellees’ vehicles were parked approximately 320 feet from the crest of the hill. The tree that James struck was just 310 feet from the crest.
The trial court instructed the jury that appellees were negligent as a matter of law for stopping their vehicles on the roadway2 and that James was negligent as a matter of law for violating the assured clear distance ahead rule. See 75 Pa.C.S. 3361, infra (clear distance ahead rule). The jury was instructed to apportion fault among the parties. Accordingly, James was found to be 55 percent at fault, Mr. Luptowski, 25 percent at fault, *136and Ms. Miller, 20 percent at fault. In response to this apportionment of fault, the trial court molded the verdict in favor of the appellees.
Appellants’ post-trial motions were denied. The Superior Court affirmed. We granted allowance of appeal to consider whether the trial court erred in finding James negligent as a matter of law for violating the assured clear distance ahead rule. The rule, as set forth in the Vehicle Code, 75 Pa.C.S. § 3361, provides:
No person shall drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing, nor at a speed greater than will permit the driver to bring his vehicle to a stop within the assured clear distance ahead. Consistent with the foregoing, every person shall drive at a safe and appropriate speed when approaching and crossing an intersection or railroad grade crossing, when approaching and going around curve, when approaching a hill crest, when traveling upon any narrow or winding roadway and when special hazards exist with respect to pedestrians or other traffic or by reason of weather or highway conditions.
(Emphasis added).
The assured clear distance rule, which requires a motorist to be capable of stopping within the distance that he can clearly see, has long been recognized by this Court. Haines v. Dulaney, 424 Pa. 608, 227 A.2d 625 (1967); Metro v. Long Transportation Co., 387 Pa. 354, 359-61, 127 A.2d 716, 719-20 (1956); Weibel v. Ferguson, 342 Pa. 113, 118-19, 19 A.2d 357, 360 (1941); Hutchinson v. Follmer Trucking Co., 333 Pa. 424, 427-28, 5 A.2d 182, 183-84 (1939); Gaber v. Weinberg, 324 Pa. 385, 188 A. 187 (1936).
Appellants concede that the rule is well established and that it is applicable to motorists traversing hill crests and curves.3 The Vehicle Code clearly provides, in 75 Pa.C.S. § 3361, supra, that motorists must drive at speeds slow enough to allow their vehicles to be brought to a safe stop within the assured clear distance ahead. The same provision expressly sets forth a duty to drive at a safe and appropriate speed “when going around [a] curve” and “when approaching a hill crest.” Accordingly, we have consistently upheld the duty of motorists traversing curves and hill crests to travel at speeds slow enough to avoid colliding with unexpected obstructions on the roadway. E.g., Haines v. Dulaney, 424 Pa. at 611-12, 227 A.2d at 626-27 (curves); Hogg v. Bessemer & Lake Erie R.R. Co., 373 Pa. 632, 638-39, 96 A.2d 879, 882-83 (1953) (hill crests). Such obstructions include, of course, vehicles parked on the roadway. Haines v. Dulaney, supra.
Appellants contend, nevertheless, that the trial court erred in instructing the jury that James’ failure to comply with the rule constituted negligence as a matter of law. They argue that the question of James’ negligence should have been left to the jury. We do not agree.
This Court has repeatedly held that, where a violation of the assured clear distance rule has been clearly established by the evidence, the violation can be deemed negligence as a matter of law. Haines v. Dulaney, 424 Pa. at 611, 227 A.2d at 626-27; Metro v. Long Transportation Co., 387 Pa. at 360-61, 127 A.2d at 720. In the present case, appellants’ own evidence established that James violated the assured clear distance rule. Their expert witness testified that James was driving at a rate of speed that would have required a distance of 376 feet to stop. This was plainly a greater distance than was in James’ line of clear sight when he rounded the final curve on the hill crest, since the vehicles obstructing the roadway were just 320 feet ahead. The expert’s testimony on these matters was uncontradicted. Ample basis existed, therefore, for the trial court’s instruction to the jury that James violated the assured clear distance rule and that negligence as a matter of law was estab*137lished. The Superior Court properly affirmed.4
Order affirmed.
LARSEN, J., did not participate in the consideration or decision of this case.
MONTEMURO, J., files a dissenting opinion which is joined by CAPPY, J.

. This case was reassigned to this writer.


. Appellees were negligent in violating the Vehicle Code, 75 Pa.C.S. § 3351(a), which provides that "[o]utside a business or residence district, no person shall stop, park or stand any vehicle, whether attended or unattended, upon the roadway when it is practicable to stop, park or stand the vehicle off the roadway. In the event it is necessary to stop, park or stand the vehicle on the roadway or any part of the roadway, an unobstructed width of the highway opposite the vehicle shall be left for the free passage of other vehicles and the vehicle shall be visible from a distance of 500 feet in each direction upon the highway.”


. Very limited exceptions to the rule have been recognized, but none are applicable to the present facts. E.g., Fleischman v. Reading, 388 Pa. 183, 130 A.2d 429 (1957) (collision with vehicle that suddenly moved into motorist’s lane of travel); Buohl v. Lockport Brewing Co., 349 Pa. 377, 37 A.2d 524 (1944) (collision while temporarily blinded by headlights of an oncoming vehicle).


. We granted allocatur primarily to address the trial court's application of the assured clear distance rule. Several additional issues have, however, been raised. None are of merit.
Appellants contend that the jury should have been instructed on the sudden emergency doctrine. However, the emergency in this case arose simply from the fact that James was driving at too great a speed to stop before crashing into vehicles parked on the roadway. There was no evidence of any sudden or unexpected event that interfered with James' ability to make a timely stop in compliance with the assured clear distance rule. Hence, the instruction was properly denied. See Haines v. Dulaney, 424 Pa. at 612, 227 A.2d at 627.
Appellants next assert that the jury should have been instructed to presume that James exercised due care. Such an instruction would have been unwarranted, however, given that appellants' own evidence provided a basis for instructing that James was negligent as a matter of law. See Metro v. Long Transportation Co., 387 Pa. at 360-61, 127 A.2d at 720. Cf. Rice v. Shuman, 513 Pa. 204, 519 A.2d 391 (1986).
Finally, appellants argue that there should have been an instruction that James was not required to anticipate the negligence of the drivers who parked their vehicles on the roadway. Such an instruction would largely have negated any application of the assured clear distance rule to the facts presented. The assured clear distance rule is, however, plainly applicable where drivers collide with static objects, such as parked vehicles, that have been negligently left on the roadway. Metro v. Long Transportation Co., 387 Pa. at 360, 127 A.2d at 719-20. In short, James had a dufy not to collide with negligently parked vehicles; hence, the instruction was properly denied.